Pee Ctjeiam.
The appellant was made the defendant in an action brought by the plaintiff to recover for damages to an automobile caused by the alleged negligence of the driver of the defendant’s car, who, it was claimed, was, at the time, the servant of the defendant.
The ease resulted in a verdict and judgment for the plaintiff. The defendant appeals contending that there should have been a direction of a verdict in his favor and that the court misdirected the jury in its charge.
• Both complaints are well founded. The proofs were that the defendant owned a car and had a license to drive it. The night before the accident he loaned the car to his brother, Elwood McCarthjr, at the same time handing him his wallet containing the ear license and defendant’s driver’s card. Early the next morning the brother had the accident out of which the action grew. The evidence was uncontradieted that Elwood at the time of the accident was operating the car for his own purpose alone and was not on any business of the defendant. While it appeared that Elwood had no license to drive, there was no proof that he was not a competent driver. The fact that he was driving without a license to operate an automobile, in the absence of proof that he was incompetent, was without causal relation to the accident and without force in establishing the defendant’s liability. Under the proofs submitted the presumptions arising from ownership of the car were clearly overcome and no longer had vitality. The motion for direction of a verdict in favor of the defendant should, therefore, have been granted.
The judgment is reversed.